Exhibit 10.2


EXECUTION VERSION





--------------------------------------------------------------------------------





COLLATERAL AGENCY AGREEMENT




Dated as of July 1, 2020




among




CENTURY ALUMINUM COMPANY,


THE OTHER GRANTORS PARTY HERETO,




WILMINGTON TRUST, NATIONAL ASSOCIATION,
as trustee under the Senior Secured Note Indenture,




and




WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent
 




    

--------------------------------------------------------------------------------


Table of Contents


TABLE OF CONTENTS


 
 
 
 
PAGE
SECTION 1.
Definitions
1
SECTION 2.
The Trust Estate
11
SECTION 3.    
Actionable Default; Remedies; Administration of Trust Property
14
SECTION 4.
Collateral Account; Application of Moneys
20
SECTION 5.
Agreements with the Collateral Agent
23
SECTION 6.
The Collateral Agent
25
SECTION 7.
Conditions to Release of Collateral; Release Procedure
33
SECTION 8.
Amendments, Supplements and Waivers
34
SECTION 9.
Notices
36
SECTION 10.
Headings
37
SECTION 11.
Severability
37
SECTION 12.    
Treatment of Payee or Indorsee by Collateral Agent
37
SECTION 13.
Dealings with the Grantors
37
SECTION 14.
Binding Effect; Successors and Assigns
38
SECTION 15.
Applicable Law
38
SECTION 16.
Jurisdiction; Consent to Service of Process
38
SECTION 17.     
WAIVER OF JURY TRIAL
39
SECTION 18.
Force Majeure
39
SECTION 19.    
Consequential Damages
39
SECTION 20.    
Termination
39
SECTION 21.    
Counterparts
39
SECTION 22.    
Incorporation by Reference
39
SECTION 23.
Intercreditor Agreement
40
SECTION 24.
USA PATRIOT Act
40
SECTION 25.
Concerning The Senior Indenture Trustee
40
 
 
 
 
 
 
 
 
 
 

EXHIBIT A-    Form of Supplement to Collateral Agency Agreement
EXHIBIT B-    Form of Collateral Agency Joinder






i
    

--------------------------------------------------------------------------------


Table of Contents


This COLLATERAL AGENCY AGREEMENT, dated as of July 1, 2020, by and among CENTURY
ALUMINUM COMPANY, a Delaware corporation (the “Company”), the subsidiaries of
the Company listed on the signature pages hereof and the Additional Grantors
described herein (the Company, the subsidiaries so listed and the Additional
Grantors being, collectively, the “Grantors”), WILMINGTON TRUST, NATIONAL
ASSOCIATION, as trustee under the Senior Secured Note Indenture described herein
(in such capacity, together with its successors and assigns from time to time,
the “Senior Indenture Trustee”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as
collateral agent (in such capacity, together with its successors and assigns
from time to time, the “Collateral Agent”) for the Secured Parties, and each
Additional Authorized Representative party hereto from time to time. Capitalized
terms not otherwise defined shall have the meanings set forth in Section 1
below.
WHEREAS, the Company has entered into the Senior Secured Note Indenture
described in Section 1 hereof, pursuant to which the Company will issue its
12.0% Senior Secured Notes due 2025 (the “Senior Secured Notes”), and has caused
certain of its Subsidiaries to guarantee the Secured Obligations pursuant to
Senior Secured Note Guaranties (collectively, the “Guarantors”) and to secure
such guarantees by granting Transaction Liens on its assets to the Collateral
Agent as provided in the Security Documents;
WHEREAS, the Company and the Guarantors may, from time to time, incur and
guarantee (i) First Lien Obligations that will be secured by a first-priority
lien on the Collateral, ranking ahead of the Liens securing the Senior Secured
Notes Obligations and (ii) additional indebtedness permitted to be secured on an
equal and ratable basis with the Senior Secured Notes Obligations, including
with respect to its priority in the Collateral, which other indebtedness the
Company shall designate as having a security interest in the Collateral and
shall be incurred under an Additional Secured Debt Facility, in each case in
accordance with this Agreement, the other Security Documents, the Intercreditor
Agreement and the other Secured Debt Documents;
WHEREAS, the Transaction Liens securing the obligations of the applicable
Grantors in respect of any Additional Secured Debt Facility shall be granted
pursuant to the Security Documents; and
WHEREAS, subject to terms and conditions herein, the Collateral Agent on behalf
of all Secured Parties shall accept the security interest granted by the
Grantors with respect to the Collateral;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:








1
    

--------------------------------------------------------------------------------


Table of Contents


SECTION 1.Definitions.
(a)    Defined Terms. All terms used in this Agreement that are defined in
Article 1, 8 or 9, as the case may be, of the UCC and not otherwise defined
herein have the meanings assigned to them in Article 1, 8 or 9, as the case may
be of the UCC. As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and the plural forms of the terms defined):
“Actionable Default” shall have the meaning assigned to such term in the
Security Agreement.
“Additional Authorized Representative” shall mean (a) any agent or trustee for,
or other representative of, the lenders or holders of obligations, as
applicable, under an Additional Secured Debt Facility, together with its
successors and permitted assigns, or (b) an Additional Secured Party, solely to
the extent that such Additional Secured Party (i) is the sole lender or other
holder of obligations under a particular Additional Secured Debt Facility and
(ii) is not represented by an agent, trustee or other representative.
“Additional Grantor” shall have the meaning assigned to such term in Section
5(g).
“Additional Secured Debt Documents” shall mean, collectively, with respect to
any Additional Secured Debt Facility, the agreements, documents and instruments
providing for or evidencing any related Additional Secured Obligations,
including the definitive documentation in respect of such Additional Secured
Debt Facility, the Security Documents and any intercreditor or joinder agreement
among any Additional Secured Parties with respect to such Additional Secured
Debt Facility (or binding upon through one or more of their representatives), to
the extent such are effective at the relevant time, as each may be amended,
restated, modified or Refinanced from time to time in accordance with the terms
thereof and the Senior Secured Note Indenture.
“Additional Secured Debt Facility” shall mean any credit facility, indenture or
similar debt facility entered into by the Company after the date hereof, if any,
pursuant to which the Company or any of its Subsidiaries will incur Additional
Secured Obligations (and which has been designated as an Additional Secured Debt
Facility in accordance with Section 2(b)).
“Additional Secured Obligations” shall have the meaning assigned to such term in
the Security Agreement.
“Additional Secured Parties” shall mean, at any time, subject to Section 2(b),
the holders of any Additional Secured Obligations at such time, including each
applicable Additional Authorized Representative.
“Affiliate” shall mean, with respect to any specified Person, any other Person
who directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a


2
    

--------------------------------------------------------------------------------

Table of Contents


Person, whether through the ownership of voting securities, by contract or
otherwise. For purposes of this definition, the terms “controlling”, “controlled
by” and “under common control with” have correlative meanings.
“Agreement” shall mean this Agreement, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and, to
the extent applicable, the Intercreditor Agreement.
“Applicable Authorized Representative” shall mean at any time, with respect to
the Collateral, (a) until the occurrence of the Non-Controlling Authorized
Representative Enforcement Date, the Authorized Representative of a Class of
Secured Obligations, the aggregate amount of which exceeds the aggregate amount
of any other Class of Secured Obligations and (b) from and after the
Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative.
“Authorized Representatives” shall mean the Senior Indenture Trustee and each
Additional Authorized Representative.
“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time, and any successor statute.
“Bankruptcy Proceeding” shall mean that the Company or any Grantor shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or there shall be an assignment for
the benefit of creditors relating to the Company or any Grantor whether or not
voluntary; or any case shall be commenced by or against the Company or any
Grantor under the Bankruptcy Code or any similar federal or state law for the
relief of debtors, whether or not voluntary; or any proceeding shall be
instituted by or against the Company or any Grantor seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, dissolution, marshaling of assets
or liabilities, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts, in each case whether or not voluntary
and whether or not involving bankruptcy or insolvency, or seeking the entry of
an order for relief or the appointment of a receiver, trustee, administrator or
other similar official for it or for any substantial part of its property and
assets, whether or not voluntary; or any event or action analogous to or having
a substantially similar effect to any of the events or actions set forth above
in this definition (other than a solvent reorganization) shall occur under the
law of any jurisdiction applicable to the Company or any Grantor; or the Company
or any Grantor shall take any corporate, partnership, limited liability company
or other similar action to authorize any of the actions set forth above in this
definition.
“Business Day” shall mean any day except a Saturday, Sunday or other day on
which banking institutions in The City of New York, or the Senior Indenture
Trustee or the Collateral Agent, are authorized by law to close.
“Change in Law” means (a) the adoption of any rule, regulation, treaty or other
law after the date hereof, (b) any change in any rule, regulation, treaty or
other law or in the administration, interpretation or application thereof by any
governmental authority after the date


3
    

--------------------------------------------------------------------------------

Table of Contents


hereof or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any governmental authority made or
issued after the date hereof.
“Class”, when used in reference to (a) any Secured Obligations, refers to
whether such Secured Obligations are the Senior Secured Note Obligations or the
Additional Secured Obligations of any Series, (b) any Authorized Representative,
refers to whether such Authorized Representative is the Senior Indenture Trustee
or the Additional Authorized Representative with respect to the Additional
Secured Obligations of any Series, (c) any Secured Parties, refers to whether
such Secured Parties are the Senior Secured Note Secured Parties or the holders
of the Additional Secured Obligations of any Series and (d) any Secured Debt
Documents, refers to whether such Secured Debt Documents are the Senior Secured
Note Documents or the Additional Secured Debt Documents with respect to
Additional Secured Obligations of any Series.
“Collateral” shall mean all property of the Company and the Guarantors, whether
now owned or hereafter acquired, on which a Lien is granted or purports to be
granted to the Collateral Agent pursuant to the Security Documents to secure any
Secured Obligations.
“Collateral Account” shall have the meaning assigned to such term in Section 4.
“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement.
“Collateral Agent’s Fees” shall mean all fees, costs and expenses of the
Collateral Agent (or any co-collateral agent thereof) of the type described in
Sections 5(c), 5(d), 5(e) and 5(f) of this Agreement.
“Collateral Agency Joinder” shall mean a joinder agreement substantially in the
form of Exhibit B.
“Company” shall have the meaning assigned to such term in the introductory
statement.
“Contingent Secured Obligation” shall mean, at any time, any Secured Obligation
(or portion thereof) that is contingent in nature at such time, including any
Secured Obligation that is any contingent indemnification, expense reimbursement
or other obligation (including any guarantee) in respect of which no written
assertion of liability and no written claim or demand for payment has been made.
“Controlling Secured Parties” shall mean, at any time with respect to any
Collateral, the Secured Parties of the same Class as the Authorized
Representative that is the Applicable Authorized Representative with respect to
such Collateral at such time.
“Distribution Dates” shall mean the dates fixed by the Collateral Agent (the
first of which shall occur within 90 days after receipt of a Notice of
Actionable Default that has not theretofore been withdrawn in a writing
delivered to the Collateral Agent by the Applicable


4
    

--------------------------------------------------------------------------------

Table of Contents


Authorized Representative and the balance of which shall be monthly thereafter)
for the distribution of all moneys held by the Collateral Agent in the
Collateral Account.
“Excluded Property” shall have the meaning assigned to such term in the Security
Agreement.
“First Lien Collateral Agent” shall mean the “Collateral Agent” (or the
functional equivalent of such term) under the First Lien Facility Documents.
“First Lien Facility” shall mean any Debt (as defined in the Senior Secured Note
Indenture) incurred after the Issue Date (as defined in the Senior Secured Note
Indenture) designated by the Company as a “First Lien Facility”, as the same may
be amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, Refinanced or otherwise modified from time to time after the
Issue Date, including any agreement extending the maturity thereof, Refinancing,
replacing or otherwise restructuring all or any portion of the Debt (as defined
in the Senior Secured Note Indenture) under such agreement or agreements or any
successor or replacement agreement or agreements increasing the amount loaned or
issued thereunder or altering the maturity thereof; provided that the maximum
principal amount of Debt for borrowed money permitted to be incurred and
outstanding at any time (including for this purpose the stated undrawn amount
and unreimbursed drawings under all letters of credit issued thereunder) does
not exceed the limit set forth in the Senior Secured Note Indenture.
“First Lien Facility Documents” shall mean the agreements and other instruments
governing the First Lien Facility, together with any guarantees thereof and any
security documents, other collateral documents and other instruments relating
thereto (including documents and instruments governing hedging obligations
required by the First Lien Facility or relating to First Lien Obligations).
“First Lien Obligations” means (i) the Obligations (as defined in the Senior
Secured Note Indenture) of the borrowers and other obligors under the First Lien
Facility or any of the other First Lien Facility Documents, to pay principal,
premium, if any, and interest (including any interest, fees, costs and other
charges accruing after the commencement of bankruptcy or insolvency proceedings,
whether or not a claim therefor is permitted in such proceedings) when due and
payable, and all other amounts due or to become due under or in connection with
the First Lien Facility Documents, including contingent obligations thereunder,
and the performance of all other Obligations of the obligors thereunder to the
lenders and agents under the First Lien Facility Documents, according to the
respective terms thereof and (ii) Obligations of the type described in clause
(3)(b) in the definition of “Permitted Liens” in the Senior Secured Note
Indenture.
“First Lien Transaction” shall mean the incurrence by the Company or one or more
of its Subsidiaries of any First Lien Obligations of the type referred to in
clause (i) of the definition thereof (as designated by the Company to the Senior
Indenture Trustee in an Officer’s Certificate (as defined in the Senior Secured
Note Indenture)) and the transactions related thereto (including the
modifications to the Collateral contemplated under the Senior Secured Note
Indenture).


5
    

--------------------------------------------------------------------------------

Table of Contents


“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
“Grantors” shall have the meaning assigned to such term in the introductory
statement.
“Guarantors” shall have the meaning assigned to such term in the recitals.
“Intercreditor Agreement” shall mean the intercreditor agreement entered into
among the First Lien Collateral Agent, the Collateral Agent, the Company and the
other Grantors upon the Company’s consummation of a First Lien Transaction
containing terms substantially consistent with those described in Exhibit A to
the Senior Secured Note Indenture, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement).
“Major Non-Controlling Authorized Representative” shall mean, with respect to
any Collateral, the Authorized Representative of the Class of the Secured
Obligations (other than the Secured Obligations of the Controlling Secured
Parties) secured by Transaction Liens on such Collateral, the aggregate amount
of which exceeds the aggregate amount of Secured Obligations of any other Class
(other than the Secured Obligations of the Controlling Secured Parties) secured
by Transaction Liens on such Collateral.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Non-Contingent Secured Obligation” shall mean at any time any Secured
Obligation (or portion thereof) that is not a Contingent Secured Obligation at
such time.
“Non-Controlling Authorized Representative” shall mean, at any time with respect
to any Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Collateral.
“Non-Controlling Authorized Representative Enforcement Date” shall mean, with
respect to any Collateral, the date that is 180 days (throughout which 180-day
period a Non-Controlling Authorized Representative was the Major Non-Controlling
Authorized Representative and not the Applicable Authorized Representative with
respect to such Collateral) after the occurrence and during the continuance of
both (a) an Event of Default (under and as defined in the Senior Secured Note
Documents or any Additional Secured Debt Documents) and (b) the Collateral
Agent’s and each other Authorized Representative’s receipt of written notice
from such Non-Controlling Authorized Representative, which notice has not been
withdrawn or revoked within such 180-day period, certifying that (i) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative with respect to such Collateral and that an Event of
Default (as defined above in this definition) has occurred and is continuing and
(ii) the Secured Obligations with respect to which such Non-Controlling
Authorized Representative is the Authorized Representative are currently due and
payable in full (whether as a result of acceleration thereof or otherwise) in
accordance with the terms of the


6
    

--------------------------------------------------------------------------------

Table of Contents


applicable Senior Secured Note Documents and/or Additional Secured Debt
Documents; provided that the Non-Controlling Authorized Representative
Enforcement Date shall be stayed and shall not occur (and shall be deemed not to
have occurred for all purposes hereof) with respect to the Collateral (A) at any
time the Collateral Agent has commenced and is diligently pursuing any
enforcement action with respect to such Collateral (or the Applicable Authorized
Representative with respect to such Collateral shall have instructed the
Collateral Agent to do the same) or (B) at any time the Grantor that has granted
a security interest in such Collateral is then a debtor under or with respect to
(or otherwise subject to) any Bankruptcy Proceeding.
“Notice of Actionable Default” shall mean a direction in writing delivered to
the Collateral Agent by or with the written consent of the Applicable Authorized
Representative notifying the Collateral Agent of an Actionable Default under the
applicable Secured Debt Documents.
“Officer’s Certificate” shall mean a certificate of the Company with respect to
compliance with a condition or covenant provided for in this Agreement, signed
on behalf of the Company by the principal executive officer, the principal
financial officer, the treasurer, the principal accounting officer, executive
vice president or general counsel of the Company, including:
(a)    a statement that the Person making such certificate has read such
covenant or condition;
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;
(c)    a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is reasonably necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been satisfied; and
(d)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
“Permitted Investments” shall mean:
(i)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;
(ii)    investments in commercial paper maturing within 270 days from the date
of issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(iii)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or


7
    

--------------------------------------------------------------------------------

Table of Contents


placed with, and money market deposit accounts issued or offered by, the
Collateral Agent or any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof that has a
combined capital and surplus and undivided profits of not less than $500,000,000
and that issues (or the parent of which issues) commercial paper rated at least
“Prime 1” (or the then equivalent grade) by Moody’s or “A 1” (or the then
equivalent grade) by S&P;
(iv)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria of clause (iii) above; or
(v)    investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (i) through
(iv) above.
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Post-Petition Interest” shall mean any interest and fees that accrue after the
commencement of a Bankruptcy Proceeding of any one or more of the Grantors,
whether or not such interest is allowed or allowable as a claim in any such
proceeding.
“Proceeds” shall have the meaning assigned to such term in the Security
Agreement.
“Refinance” shall mean, in respect of any indebtedness or other obligation, to
refinance, extend, renew, defease, amend and restate, restructure, replace,
refund or repay, or to issue other indebtedness or other obligation in exchange
or replacement for, such indebtedness or other obligation in whole or in part.
“Refinancing” shall have a correlative meaning.
“Release Conditions” shall mean the following conditions for terminating all the
Transaction Liens:
(i)    all Non-Contingent Secured Obligations shall have been paid in full or,
in respect of any Class of Secured Obligations not so paid, the applicable
Secured Debt Documents authorize such release or the holders thereof have
consented thereto; and
(ii)    no Contingent Secured Obligation (other than contingent indemnification
and expense reimbursement obligations (and guarantees of such obligations) as to
which no claim shall have been asserted in writing) shall remain outstanding.
“Required Controlling Secured Parties” shall mean, at any time with respect to
any Collateral, the Controlling Secured Parties owed or holding more than 50% of
the aggregate principal amount of indebtedness constituting Secured Obligations
of all Controlling Secured Parties, at such time or such other requisite
percentage or number of holders of such Secured Obligations as set forth in the
applicable Secured Debt Agreement.


8
    

--------------------------------------------------------------------------------

Table of Contents


“Required Secured Parties” shall mean, at any time with respect to any
Collateral, such requisite percentage or number of holders of such Secured
Obligations as set forth in the applicable Secured Debt Agreement, or if no such
requisite percentage or number of holders of such Secured Obligations is set
forth in the applicable Secured Debt Agreement, the Secured Parties of any Class
owed or holding more than 50% of the aggregate principal amount of indebtedness
constituting Secured Obligations of all Secured Parties of such Class at such
time.
“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, ordinances, regulations, judgments, orders, directives,
decrees, writs, injunctions, licenses, permits, determinations or binding
agreements, entered into with, or promulgated by, any governmental authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Responsible Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller or any other executive
officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement or any of the Secured Debt Documents.
“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.
“Secured Debt Agreements” shall mean, collectively, (i) the Senior Secured Note
Indenture and (ii) each Additional Secured Debt Facility, and “Secured Debt
Agreement” shall mean any one of the foregoing.
“Secured Debt Documents” shall mean, collectively, the Senior Secured Note
Documents and the Additional Secured Debt Documents.
“Secured Obligations” shall have the meaning assigned to such term in the
Security Agreement.
“Secured Parties” shall mean, collectively, the Senior Secured Note Secured
Parties and any Additional Secured Parties.
“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interests or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences or indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Security Agreement” shall mean the Security Agreement, dated as of July 1,
2020, among the Company, the other Grantors and the Collateral Agent, as the
same may be amended, supplemented or modified from time to time in accordance
with the Senior Secured Note Documents and the Additional Secured Debt
Documents.


9
    

--------------------------------------------------------------------------------

Table of Contents


“Security Documents” shall mean, collectively, the Security Agreement, each
Collateral Agency Joinder and each other Security Document (as defined in the
Security Agreement).
“Senior Indenture Trustee” shall have the meaning assigned to such term in the
recitals of the parties to this Agreement.
“Senior Noteholders” shall mean the holders from time to time of the Senior
Secured Notes.
“Senior Secured Note Documents” shall mean, collectively, the Senior Secured
Note Indenture, the Senior Secured Notes, the Senior Secured Note Guaranties,
the Security Documents and each of the other agreements, documents and
instruments providing for or evidencing any Senior Secured Note Obligation, any
other document or instrument executed or delivered at any time in connection
with any Senior Secured Note Obligation, including pursuant to the Security
Documents, and any intercreditor or joinder agreement among holders of Senior
Secured Note Obligations (or binding upon one or more of them through their
representatives), to the extent such are effective at the relevant time, as each
may be amended, supplemented, modified or Refinanced from time to time in
accordance with the terms thereof and the Intercreditor Agreement.
“Senior Secured Note Guaranties” shall mean the guaranties made by the
Guarantors in favor of the Senior Secured Note Secured Parties.
“Senior Secured Note Indenture” shall mean that certain Indenture dated as of
July 1, 2020, among the Company, the guarantors party thereto and WILMINGTON
TRUST, NATIONAL ASSOCIATION, as trustee, as the same may be amended,
supplemented, modified or Refinanced from time to time in accordance with the
terms thereof, the other Senior Secured Note Documents and the Intercreditor
Agreement.
“Senior Secured Note Obligations” shall have the meaning assigned to such term
in the Security Agreement.
“Senior Secured Note Secured Parties” shall mean the holders from time to time
of the Senior Secured Note Obligations, including the Collateral Agent and the
Senior Indenture Trustee.
“Senior Secured Notes” shall have the meaning assigned to such term in the
recitals.
“Series”, when used in reference to Additional Secured Obligations, refers to
such Additional Secured Obligations as shall have been issued or incurred
pursuant to the same indenture, credit agreement or similar agreement and with
respect to which the same Person acts as the Additional Authorized
Representative.
“Specified Tax Event” means that, at any time, as a result of a Change in Law
(including, for the avoidance of doubt, any withdrawal or change of proposed
rules or regulations), the Company or any Guarantor or direct or indirect or
direct or indirect equity


10
    

--------------------------------------------------------------------------------

Table of Contents


owner of the Company is not permitted under applicable Requirements of Law to
rely on Treasury Regulations Section 1.956-1 (as published in the Federal
Register on November 5, 2018) or rules, regulations, guidance or other law
substantially similar thereto, such that the Company or such Guarantor, or
direct or indirect equity owner, as the case may be, is required to include in
gross income an amount determined under Section 956 of the Code as a result of
the Collateral provided under the Indenture
“Subsidiary” shall have the meaning assigned to such term in the Security
Agreement.
“Transaction Liens” shall mean the Liens granted by the Grantors to the
Collateral Agent under the Security Documents.
“Trust Estate” shall have the meaning assigned to such term in Section 2(a).
“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.
(b)    Terms Generally. The definitions in Section 1 shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. All references herein
to Sections, Exhibits and Schedules shall be deemed references to Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. All references herein to any Person shall be construed to include such
Person’s successors and permitted assigns. Unless otherwise indicated, any
reference to any agreement or instrument will be deemed to include a reference
to that agreement or instrument as assigned, amended, supplemented, amended and
restated, or otherwise modified and in effect from time to time or replaced in
accordance with the terms of this Agreement.



SECTION 2.    The Trust Estate.
(a)    Declaration of Trust.
(i)    To secure the payment and performance of the Secured Obligations, each of
the Grantors has granted to the Collateral Agent, pursuant to the Security
Agreement, and the Collateral Agent has accepted and agreed to hold, in trust
thereunder and under this Agreement for the benefit of all present and future
Secured Parties, all of such Grantor’s right, title and interest in, to and
under the Collateral for the benefit of all present and future Secured Parties,
together with all of the Collateral Agent’s right, title and interest in, to and
under the Security Documents and all interests, rights, powers and remedies of
the Collateral Agent thereunder or in respect thereof and all cash and non-cash
proceeds thereof constituting Collateral (collectively, the “Trust Estate”).


11
    

--------------------------------------------------------------------------------

Table of Contents


(ii)    The Collateral Agent and its successors and assigns under this Agreement
will hold the Trust Estate in trust for the benefit solely and exclusively of
all present and future Secured Parties as security for the payment of all
present and future Secured Obligations; provided, however, that if at any time
the Company, the Grantors and their successors or assigns, shall satisfy the
applicable conditions set forth in Section 7 in connection with the release of
all Collateral, then this Agreement, and the estates and rights assigned in the
Security Documents, shall cease, terminate and be void; otherwise they shall
remain and be in full force and effect in accordance with their respective
terms; provided, further, that notwithstanding the foregoing, all provisions set
forth in Sections 5(c), 5(d), 5(e) and 5(f) will survive.
(iii)    The parties to this Agreement further covenant and declare that the
Trust Estate will be held and distributed by the Collateral Agent, subject to
the further covenants, conditions and agreements hereinafter set forth.
(b)    Additional Secured Debt Facilities.
(i)    The Collateral Agent will act as agent hereunder for, and perform its
duties set forth in this Agreement on behalf of, each holder of Secured
Obligations in respect of indebtedness that is issued or incurred after the date
hereof that:
(A)    holds Additional Secured Obligations that are identified as such in
accordance with the procedures set forth in clause (ii) of this Section 2(b);
and
(B)    signs, through its designated Additional Authorized Representative
identified pursuant to clause (ii) of this Section 2(b), a Collateral Agency
Joinder and delivers the same to the Collateral Agent.
(ii)    The Company or one or more other Grantors will be permitted to incur
indebtedness in respect of an Additional Secured Debt Facility and to designate
as an additional holder of Secured Obligations hereunder the lenders, agents and
each Additional Authorized Representative, as applicable, under such Additional
Secured Debt Facility, in each case only to the extent such indebtedness is
designated by the Company in accordance with the following sentence and only to
the extent such incurrence is permitted under the terms of the Secured Debt
Documents and any First Lien Facility Documents. The Company may only effect
such designation by delivering to the Collateral Agent (with copies to the First
Lien Collateral Agent (if any), the Senior Indenture Trustee and to each
previously identified Additional Authorized Representative), each of the
following:
(A)    on or prior to the date on which such Additional Secured Debt Facility is
incurred, an Officer’s Certificate stating that each applicable Grantor intends
to incur additional indebtedness under such Additional Secured Debt Facility,
and certifying that (1) such incurrence is permitted and does not violate or
result in any default under the First Lien Facility Documents, the Senior
Secured Note Documents or any then existing Additional Secured Debt


12
    

--------------------------------------------------------------------------------

Table of Contents


Documents (other than any incurrence of Secured Obligations that would
simultaneously repay all Secured Obligations of any Class or First Lien
Obligations, as applicable, under the Secured Debt Documents of such Class or
the First Lien Facility Documents, as applicable, under which such default would
arise), (2) the definitive documentation associated with such Additional Secured
Debt Facility contains a written agreement of the holders of such indebtedness,
for the enforceable benefit of all holders of First Lien Obligations, all other
holders of existing and future Secured Obligations, and each existing and future
First Lien Collateral Agent, each existing and future Senior Indenture Trustee
and each existing and future Additional Authorized Representative substantially
as follows: (x) that all Secured Obligations will be and are secured equally and
ratably by all Transaction Liens granted by any Grantor to the Collateral Agent,
for the benefit of the Secured Parties, at any time granted by any Grantor to
secure any Secured Obligations whether or not upon property otherwise
constituting collateral to such Secured Obligations and that all Transaction
Liens granted pursuant to the Security Documents will be enforceable by the
Collateral Agent for the benefit of all holders of Secured Obligations equally
and ratably as contemplated by this Agreement (provided, that if provided by the
terms thereof or with the consent of the holders thereof, a Series of Additional
Secured Obligations may be secured by Liens (which shall be equal and ratable
with the Liens securing the Secured Obligations) on assets and properties
comprising less than all of the assets and properties upon which Liens have been
granted to secure the Secured Obligations), (y) that the holders of Secured
Obligations in respect of such Additional Secured Debt Facility are (or, if no
First Lien Transaction is then in effect, upon the Company’s consummation of a
First Lien Transaction, will be) bound by the provisions of, and deemed to have
agreed to the terms of, the Intercreditor Agreement and this Agreement,
including the provisions relating to the ranking of Transaction Liens on the
Collateral (which shall rank second in priority to any First Lien Facility) and
the order of application of proceeds from the enforcement of Transaction Liens
on the Collateral and (z) consenting to and directing the Collateral Agent to
perform its obligations under this Agreement, the Intercreditor Agreement and
the other Security Documents; provided that such indebtedness in respect of such
Additional Secured Debt Facility shall not be permitted to also constitute First
Lien Obligations, and (3) the Company and each other Grantor has duly
authorized, executed (if applicable) and recorded (or caused to be recorded), or
intends to authorize, execute and record (if applicable), in each appropriate
governmental office all relevant filings and recordations, if any, reasonably
necessary to ensure that the Additional Secured Obligations in respect of such
Additional Secured Debt Facility are secured by the Collateral to the extent set
forth in and required by the Security Documents and in accordance with this
Agreement, the Intercreditor Agreement and the other Security Documents;


13
    

--------------------------------------------------------------------------------

Table of Contents


(B)    a written notice specifying the name and address of the Additional
Authorized Representative in respect of such Additional Secured Debt Facility
for purposes of Section 9;
(C)    a copy of the executed Collateral Agency Joinder referred to in clause
(i) of this Section 2(b), executed by the applicable Additional Authorized
Representative (on behalf of each Additional Secured Party represented by it);
and
(D)    an Officer’s Certificate and an opinion of counsel (who may be in-house
counsel to the Grantor incurring such Additional Secured Debt Facility or other
counsel) stating that all covenants and conditions precedent to the execution
and delivery by the Collateral Agent of such Collateral Agency Joinder under the
Secured Debt Documents have been complied with.
(iii)    Although the Grantors shall be required to deliver a copy of each of
the foregoing documents described in clauses (A) through (D) of Section 2(b)(ii)
to the First Lien Collateral Agent, the Senior Indenture Trustee and to each
then existing Additional Authorized Representative, the failure to so deliver a
copy of any such document to the First Lien Collateral Agent, the Senior
Indenture Trustee and to any such Additional Authorized Representative (other
than the certification described in clause (A) of Section 2(b)(ii) and the
Collateral Agency Joinder referred to in clause (C) of Section 2(b)(ii), which
shall in all cases be required and which shall be delivered to each of the First
Lien Collateral Agent, the Senior Indenture Trustee and to each then existing
Additional Authorized Representative on or prior to the incurrence of
indebtedness under the applicable Additional Secured Debt Facility) shall not
affect the status of such Additional Secured Debt Facility as Additional Secured
Obligations or Secured Obligations entitled to the benefits of this Agreement,
the Intercreditor Agreement and the other Security Documents if the other
requirements of this Section 2(b) are complied with.
(c)    Acknowledgment of Security Interests.
(i)    Each of the Senior Indenture Trustee, for itself and on behalf of each
Senior Secured Note Secured Party, and each Additional Authorized
Representative, for itself and on behalf of each Additional Secured Party
represented by it, acknowledges and agrees that, pursuant to the Security
Documents, each of the Grantors has granted to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all such Grantor’s
rights, title and interest in, to and under the Collateral to secure the payment
and performance of all present and future Secured Obligations. Each of the
Senior Indenture Trustee, for itself and on behalf of each Senior Secured Note
Secured Party, and each Additional Authorized Representative, for itself and on
behalf of each Additional Secured Party represented by it, acknowledges and
agrees that, pursuant to the Security Documents, the aforementioned security
interest granted to the Collateral Agent, for the benefit of the Secured
Parties, shall (subject to Section 7(a)(v)) for all purposes and at all times
secure the Senior Secured Note Obligations and the Additional Secured
Obligations (if any) on an equal and ratable basis. It is acknowledged and
agreed by the parties hereto that the holders of the Secured Obligations will,
upon the Company’s


14
    

--------------------------------------------------------------------------------

Table of Contents


consummation of a First Lien Transaction, be bound by the provisions of, and be
deemed to have agreed to the terms of, the Intercreditor Agreement, including
the provisions relating to the ranking of Transaction Liens on the Collateral
and the order of application of proceeds from the enforcement of Transaction
Liens on the Collateral.
(ii)    The Collateral Agent and its successors and assigns under this Agreement
will act for the benefit solely and exclusively of all present and future
Secured Parties and will hold the Collateral and the Transaction Liens thereon
as security for the payment and performance of all present and future Secured
Obligations, in each case, under terms and conditions of this Agreement, the
Intercreditor Agreement and the other Security Documents.
(d)    Intercreditor Agreement. The Collateral Agent shall concurrently with the
Company’s consummation of any First Lien Transaction enter into the
Intercreditor Agreement with the First Lien Collateral Agent, the Company and
the Grantors party thereto and, so long as any First Lien Obligations remain
outstanding, shall comply with all applicable terms and conditions thereunder.



SECTION 3.    Actionable Default; Remedies; Administration of Trust Property.
(a)    Notice of Default; Written Instructions.
(i)    Upon receipt of a Notice of Actionable Default, the Collateral Agent
shall, within five Business Days thereafter, notify the Company, the First Lien
Collateral Agent, the Senior Indenture Trustee and each Additional Authorized
Representative (if any) of such receipt.
(ii)    Upon receipt of any written directions pursuant to Section 3(h)(i), the
Collateral Agent shall, within five Business Days thereafter, send a copy
thereof to the Company, the First Lien Collateral Agent, the Senior Indenture
Trustee and each Additional Authorized Representative (if any).
(b)    Remedies.
(i)    If an Actionable Default shall have occurred and be continuing and if the
Collateral Agent shall have received a Notice of Actionable Default with respect
thereto which has not been withdrawn in a writing delivered to the Collateral
Agent by the Applicable Authorized Representative and subject to the provisions
of the Intercreditor Agreement and, in the case of Collateral securing Permitted
Liens (as defined in the Security Agreement), applicable law and the terms of
the agreements governing such Permitted Liens, the Collateral Agent may exercise
the rights and remedies provided in this Agreement, the Intercreditor Agreement
and the other Security Documents.


15
    

--------------------------------------------------------------------------------

Table of Contents


(ii)    To the extent permitted by applicable law, the Grantors hereby waive
presentment, demand, protest or any notice of any kind in connection with this
Agreement, the Intercreditor Agreement, any Collateral or any Security Document.
(c)    Administration of Collateral.
(i)    Each Secured Party (acting through the Senior Indenture Trustee or its
applicable Additional Authorized Representative, as applicable) hereby appoints
the Collateral Agent to serve as Collateral Agent and agent hereunder on the
terms and conditions set forth herein. Subject to, and in accordance with, this
Agreement, the Collateral Agent will serve as Collateral Agent hereunder, for
the benefit solely and exclusively of the present and future Secured Parties,
and will, subject to Section 6 hereof, and subject to the Intercreditor
Agreement:
(A)    accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, perform its obligations
under the Security Documents and protect, exercise and enforce the interests,
rights, powers and remedies granted or available to it under, pursuant to or in
connection with the Security Documents;
(B)    take all lawful and commercially reasonable actions permitted under the
Intercreditor Agreement, the Security Documents and applicable law and as it may
be directed by the Additional Authorized Representative to protect or preserve
its interest in the Collateral subject thereto and such interests, rights,
powers and remedies;
(C)    deliver and receive notices pursuant to the Intercreditor Agreement and
the Security Documents;
(D)    sell, assign, collect, assemble, foreclose on, institute legal
proceedings with respect to, or otherwise exercise or enforce the rights and
remedies of a secured party (including a mortgagee, trust deed beneficiary and
insurance beneficiary or loss payee) with respect to the Collateral under the
Security Documents and its other interests, rights, powers and remedies;
(E)    remit as provided in Section 4(d) all cash proceeds received by the
Collateral Agent from the collection, foreclosure or enforcement of its interest
in the Collateral under the Security Documents or any of its other interests,
rights, powers or remedies;
(F)    execute and deliver amendments to this Agreement and the Security
Documents as from time to time authorized pursuant to Section 8 accompanied by
an opinion of counsel and Officer’s Certificate to the effect that the amendment
was permitted under Section 8; and


16
    

--------------------------------------------------------------------------------

Table of Contents


(G)    release or subordinate any Transaction Lien granted to it by any Security
Document upon any Collateral if and as required by Section 7.
(ii)    Each Secured Party (acting through the Senior Indenture Trustee or its
applicable Additional Authorized Representative, as applicable) acknowledges and
consents to the undertaking of the Collateral Agent set forth in Section 3(c)(i)
and agrees to each of the other provisions of this Agreement applicable to the
Collateral Agent.
(iii)    Each Secured Party (acting through the Senior Indenture Trustee or its
applicable Additional Authorized Representative, as applicable) acknowledges and
agrees that the payment and satisfaction of all of the Secured Obligations will
be secured equally and ratably by the Transaction Liens established in favor of
the Collateral Agent for the benefit of the Secured Parties.
(d)    Power of Attorney. The Grantors hereby irrevocably constitute and appoint
the Collateral Agent and any officer or agent thereof, with full power of
substitution, as their true and lawful attorney in fact with full power and
authority in the name of the Company and the other Grantors or in its own name,
from time to time but only upon the occurrence and during the continuance of an
Actionable Default, for the purpose of carrying out the terms of this Agreement,
the Intercreditor Agreement and the Security Documents, to take any and all
appropriate action and to execute any and all documents and instruments that may
be reasonably necessary to accomplish the purposes hereof and thereof and,
without limiting the generality of the foregoing, hereby gives the Collateral
Agent the power and right on behalf of the Grantors, upon the occurrence and
during the continuance of an Actionable Default, without notice to or assent by
any Grantor to do the following, subject to the terms of the Intercreditor
Agreement:
(i)    to ask for, demand, sue for, collect, receive, recover, compromise and
give acquittance and receipts for any and all moneys due or to become due upon
or by virtue hereof and thereof,
(ii)    to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and non-negotiable
instruments and chattel paper taken or received by the Collateral Agent in
connection herewith and therewith,
(iii)    to commence, file, institute, prosecute, defend, settle, compromise or
adjust any claim, suit, action or proceeding with respect hereto and thereto or
in connection herewith and therewith,
(iv)    to sell, transfer, assign or otherwise deal in or with the Collateral or
any part thereof as fully and effectually as if the Collateral Agent were the
absolute owner thereof, and
(v)    to do, at its option and at the expense and for the account of the
Grantors, at any time or from time to time, all acts and things that the
Collateral Agent deems necessary to protect or preserve the Collateral or the
Trust Estate and to realize upon the


17
    

--------------------------------------------------------------------------------

Table of Contents


Collateral, subject to the terms of this Agreement and the applicable Security
Documents. The grant of powers hereunder is permissive and shall not impose any
duty on the Collateral Agent to exercise such power. If the Collateral Agent
does exercise such power, it shall not be responsible to the Grantor for the
sufficiency thereof.
(e)    Right to Initiate Judicial Proceedings, Etc. If an Actionable Default
shall have occurred and be continuing and if the Collateral Agent shall have
received a Notice of Actionable Default with respect thereto which has not been
withdrawn in a writing delivered to the Collateral Agent by the Applicable
Authorized Representative:
(i)    subject to the terms of the Intercreditor Agreement and Section 6 hereof,
the Collateral Agent shall have the right and power to institute and maintain
such suits and proceedings as it may deem appropriate to protect and enforce the
rights vested in it by this Agreement, the Intercreditor Agreement and each
Security Document to the fullest extent permitted by applicable law, and
(ii)    subject to the terms of the Intercreditor Agreement and Section 6
hereof, the Collateral Agent may, either after entry or without entry, proceed
by suit or suits at law or in equity to enforce such rights and to foreclose
upon the Collateral and to sell all or, from time to time, any of the Trust
Estate under the judgment or decree of a court of competent jurisdiction to the
fullest extent permitted by applicable law.
(f)    Appointment of a Receiver. If a receiver of the Trust Estate shall be
appointed in judicial proceedings, the Collateral Agent may be appointed as such
receiver. Notwithstanding the appointment of a receiver, the Collateral Agent
shall be entitled to retain possession and control of all cash held by or
deposited with it or its agents pursuant to any provision of this Agreement, the
Intercreditor Agreement or any Security Document.
(g)    Exercise of Powers. Subject to the terms of the Intercreditor Agreement,
all of the powers, remedies and rights of the Collateral Agent as set forth in
this Agreement may be exercised by the Collateral Agent in respect of any
Security Document as though set forth at length therein and all the powers,
remedies and rights of the Collateral Agent and the Secured Parties as set forth
in any Security Document may be exercised from time to time as herein and
therein provided.
(h)    Control by Secured Parties.
(i)    Subject to Section 3(h)(ii), if an Actionable Default shall have occurred
and be continuing and if the Collateral Agent shall have received a Notice of
Actionable Default with respect thereto, subject to the provisions of the
Intercreditor Agreement and Section 6 hereof, the Applicable Authorized
Representative shall have the right, by an instrument in writing executed and
delivered to the Collateral Agent, to direct the time, method and place of
conducting any proceeding for any right or remedy available to the Collateral
Agent, or of exercising any trust or power conferred on the Collateral Agent, or
for the appointment of a receiver, or for the taking of any action authorized by
Section 3. It is understood and agreed that the Applicable Authorized
Representative (x) shall


18
    

--------------------------------------------------------------------------------

Table of Contents


deliver any written instruction that is contemplated to be delivered, and shall
take or refrain from taking any action that is contemplated to be taken, by the
Applicable Authorized Representative to the Collateral Agent hereunder upon
receipt of approval of such instruction from the Required Controlling Secured
Parties (to the extent required by the terms of the applicable Secured Debt
Documents) and (y) shall withdraw in a writing delivered by it to the Collateral
Agent any Notice of Actionable Default delivered by it to the Collateral Agent
upon receipt of confirmation satisfactory to it that such Actionable Default is
no longer continuing.
(ii)    The Collateral Agent shall not be obligated to follow any written
directions received pursuant to Section 3(h)(i) to the extent such written
directions are known by the Collateral Agent to be in conflict with any
provisions of law or if the Collateral Agent shall have received from
independent counsel an unqualified opinion to the effect that following such
written directions would result in a breach of a provision or covenant contained
in the Intercreditor Agreement, the Senior Secured Note Indenture or any
Additional Secured Debt Facility or impose individual liability on the
Collateral Agent.
(iii)    Nothing in this Section 3(h) shall impair the right of the Collateral
Agent in its discretion to take or omit to take any action deemed proper by the
Collateral Agent and which action or omission is not inconsistent with the
Intercreditor Agreement or the direction of the Secured Parties entitled to
direct the Collateral Agent pursuant to this Section 3(h); provided, however,
that the Collateral Agent shall not be under any obligation to take any action
that is discretionary with the Collateral Agent under the provisions of this
Agreement, under the Intercreditor Agreement or under any Security Document.
(iv)    Notwithstanding anything to the contrary herein, so long as a First Lien
Transaction is in effect, the First Lien Collateral Agent or the “Controlling
Person” (as such term or its functional equivalent may be defined in the
Intercreditor Agreement) shall control the exercise of any right or remedy with
respect to any of the Collateral, all in accordance with the terms of the
Intercreditor Agreement.
(i)    Remedies Not Exclusive.
(i)    No remedy conferred upon or reserved to the Collateral Agent in this
Agreement, in the Intercreditor Agreement or in any Security Document is
intended to be exclusive of any other remedy or remedies, but every such remedy
shall be cumulative and shall be in addition to every other remedy conferred in
this Agreement, in the Intercreditor Agreement or in any Security Document or
now or hereafter existing at law or in equity or by statute.
(ii)    No delay or omission of the Collateral Agent to exercise any right,
remedy or power accruing upon any Actionable Default shall impair any such
right, remedy or power or shall be construed to be a waiver of any such
Actionable Default or an acquiescence therein; and every right, power and remedy
given by this Agreement, the


19
    

--------------------------------------------------------------------------------

Table of Contents


Intercreditor Agreement or any Security Document to the Collateral Agent may be
exercised from time to time and as often as may be deemed expedient by the
Collateral Agent.
(iii)    In case the Collateral Agent shall have proceeded to enforce any right,
remedy or power under this Agreement, the Intercreditor Agreement or any
Security Document and the proceeding for the enforcement thereof shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case the Grantors, the
Collateral Agent and the Secured Parties shall, subject to any determination in
such proceeding, severally and respectively be restored to their former
positions and rights, under this Agreement, under the Intercreditor Agreement
and under such Security Document with respect to the Trust Estate and in all
other respects, and thereafter all rights, remedies and powers of the Collateral
Agent shall continue as though no such proceeding had been taken.
(iv)    All rights of action and rights to assert claims upon or under this
Agreement, the Intercreditor Agreement and the Security Documents may be
enforced by the Collateral Agent without the possession of any Secured Debt
Document or the production thereof in any trial or other proceeding relative
thereto, and any such suit or proceeding instituted by the Collateral Agent
shall be brought in its name as Collateral Agent and any recovery of judgment
shall be held as part of the Trust Estate.
(j)    Waiver of Certain Rights. The Grantors, to the extent they may lawfully
do so, expressly waive and release any, every and all rights to demand or to
have any marshaling of the Trust Estate upon any sale, whether made under any
power of sale herein granted or pursuant to judicial proceedings or upon any
foreclosure or any enforcement of this Agreement and consents and agrees that
all the Trust Estate may at any such sale be offered and sold as an entirety.
(k)    Limitation on Collateral Agent’s Duties in Respect of Collateral. Beyond
its duties set forth in this Agreement and the Security Documents as to the
custody thereof and the accounting to the Grantors and the Secured Parties for
moneys received by it hereunder, and except as otherwise required by applicable
law or expressly required by any Secured Debt Document to which the Collateral
Agent is a party, the Collateral Agent shall not have any duty to the Grantors
and the Secured Parties as to any Collateral in its possession or control or in
the possession or control of any agent or nominee of it or any income thereon or
as to the preservation of rights against prior parties or any other rights
pertaining thereto. To the extent, however, that the Collateral Agent or any
agent or nominee thereof maintains possession or control of any of the
Collateral, the Collateral Agent shall, and shall instruct such agent or nominee
to, grant the Grantors access to and use of such Collateral that the Grantors
may require for the conduct of their business; provided, that such rights may be
limited as provided in this Agreement and the other Security Documents if an
Actionable Default shall have occurred and be continuing and if the Collateral
Agent shall have received a Notice of Actionable Default with respect thereto
which has not been withdrawn in a writing delivered to the Collateral Agent by
the Applicable Authorized Representative.


20
    

--------------------------------------------------------------------------------

Table of Contents


(l)    Limitation by Law. All rights, remedies and powers provided by this
Section 3 may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law in the premises, and all the provisions
of this Section 3 are intended to be subject to all applicable mandatory
provisions of law that may be controlling in the premises and to be limited to
the extent necessary so that they will not render this Agreement invalid,
unenforceable in whole or in part or not entitled to be recorded, registered, or
filed under the provisions of any applicable law.
(m)    Absolute Rights of Secured Parties. Notwithstanding any other provision
of this Agreement (other than Section 3(b)) or any provision of any Security
Document, but subject to the provisions of the Intercreditor Agreement, the
right of each Secured Party, which is absolute and unconditional, to receive
payments of the Secured Obligations held by such Secured Party on or after the
due date thereof as therein expressed, to seek adequate protection in respect of
its interest in this Agreement and the Collateral, to institute suit for the
enforcement of such payment on or after such due date, or to assert its position
and views as a secured creditor in a Bankruptcy Proceeding, or the obligation of
the Grantors, which is also absolute and unconditional, to pay in full and
otherwise perform all Secured Obligations at the time and place expressed
therein shall not be impaired or affected without the consent of such Secured
Party.

SECTION 4.    Collateral Account; Application of Moneys.
(a)    The Collateral Account. On the date hereof there shall be established
and, at all times thereafter until this Agreement shall have terminated, there
shall be maintained with the Collateral Agent an account that shall be entitled
the “Century Aluminum Collateral Account” (the “Collateral Account”). The
Collateral Account shall be established and maintained by the Collateral Agent
at its designated corporate trust offices. All moneys that are received by the
Collateral Agent after the occurrence of an Actionable Default in connection
with any collection, sale, foreclosure or other realization upon any Collateral
shall be deposited in the Collateral Account and thereafter shall be held and
applied by the Collateral Agent in accordance with the terms of this Agreement,
the other Security Documents and the Intercreditor Agreement. To the extent
necessary, appropriate or desirable, the Collateral Agent from time to time may
establish sub-accounts as part of the Collateral Account for the purpose of
better identifying and maintaining proceeds of Collateral, all of which
sub-accounts shall be treated as and be deemed equivalent to, the Collateral
Account for all purposes hereof.
(b)    Control of Collateral Account. All right, title and interest in and to
the Collateral Account shall vest in the Collateral Agent, and funds on deposit
in the Collateral Account shall constitute part of the Trust Estate. The
Collateral Account shall be subject to the exclusive dominion and control of the
Collateral Agent.
(c)    Investment of Funds Deposited in Collateral Account. At the written
direction of the Applicable Authorized Representative, the Collateral Agent
shall invest and reinvest moneys on deposit in the Collateral Account at any
time in money market funds investing in Permitted Investments (with the
particular fund to be specified in writing by the Applicable Authorized
Representative). All such investments and the interest and income received
thereon and therefrom and the net proceeds realized on the sale thereof shall be
held in the Collateral


21
    

--------------------------------------------------------------------------------

Table of Contents


Account, as applicable, as part of the Trust Estate. In the absence of the
written investment direction of the Applicable Authorized Representative, all
moneys on deposit in the Collateral Account shall remain uninvested and the
Collateral Agent shall have no obligation for interest thereon. In no event
shall the Collateral Agent be liable for the selection of investments or for
investment losses incurred thereon, including without limitation, any losses
incurred as a result of the liquidation of any investment prior to its stated
maturity.
(d)    Application of Moneys in Collateral Account. Subject to Section 4(e) and
the Intercreditor Agreement, all moneys or other property held by the Collateral
Agent in the Collateral Account shall, to the extent available for distribution,
be distributed (or deposited in a separate account for the benefit of the Senior
Indenture Trustee and the Additional Authorized Representative pursuant to
Section 4(e)) by the Collateral Agent as follows:
First: To the Collateral Agent in an amount equal to the Collateral Agent’s Fees
that are unpaid as of the relevant Distribution Date and to any Secured Party
that has theretofore advanced or paid any such Collateral Agent’s Fees in an
amount equal to the amount thereof so advanced or paid by such Secured Party
prior to such Distribution Date;
Second: To the Senior Indenture Trustee and each Additional Authorized
Representative (if any) equally and ratably (in the same proportion that such
unpaid Secured Obligations of the Senior Indenture Trustee or such Additional
Authorized Representative, as applicable, bear to all unpaid Secured Obligations
on the relevant Distribution Date) in an amount equal to the Senior Indenture
Trustee’s and, if applicable, each Additional Authorized Representative’s fees,
each in their respective capacities as Senior Indenture Trustee or Additional
Authorized Representative, as applicable, that are unpaid as of the relevant
Distribution Date;
Third: To the Senior Indenture Trustee and each Additional Authorized
Representative (if any) equally and ratably (in the same proportion that such
unpaid Secured Obligations of the Senior Indenture Trustee or such Additional
Authorized Representative, as applicable, bear to all unpaid Secured Obligations
on the relevant Distribution Date) for application to the payment in full of all
outstanding Secured Obligations (other than Secured Obligations paid pursuant to
clause first above and Contingent Secured Obligations) that are then due and
payable to the Secured Parties (which shall then be applied or held by the
Senior Indenture Trustee and each such Additional Authorized Representative in
such order as may be provided in the applicable Secured Debt Documents); and
Fourth: Any surplus then remaining shall be paid to the Company or the
respective Grantor, its successors or assigns, or as a court of competent
jurisdiction may direct.
In connection with the application of proceeds pursuant to this Section 4(d),
except as otherwise directed in writing by the Applicable Authorized
Representative, the Collateral Agent may sell any non-cash proceeds for cash
prior to the application of the proceeds thereof.


22
    

--------------------------------------------------------------------------------

Table of Contents


(e)    Application of Moneys Distributable to Secured Parties. If at any time
any moneys collected or received by the Collateral Agent pursuant to this
Agreement, the Intercreditor Agreement or any Security Document are
distributable pursuant to Section 4(d) to the Senior Indenture Trustee or any
Additional Authorized Representatives, and if the Senior Indenture Trustee or
such Additional Authorized Representative shall notify the Collateral Agent that
no provision is made under the applicable Senior Secured Note Documents or
Additional Secured Debt Documents, as applicable, (i) for the application by the
Senior Indenture Trustee or such Additional Authorized Representative, as
applicable, of such amounts so distributable (whether by virtue of the Senior
Secured Note Obligations or the applicable Additional Secured Obligations not
having become due and payable or otherwise) or (ii) for the receipt and the
holding by the Senior Indenture Trustee or such Additional Authorized
Representative, as applicable, of such amounts pending the application thereof,
then the Collateral Agent shall invest, at the written direction of the Senior
Indenture Trustee or such Additional Authorized Representative, all such amounts
applicable to the Senior Secured Note Obligations or the Additional Secured
Obligations in obligations of the kinds referred to in Section 4(c) (with the
particular investment specified in writing by the Senior Indenture Trustee or
such Additional Authorized Representative), or in the absence of such direction
hold such amounts uninvested as provided in Section 4(c), and shall hold all
such amounts so distributable, and all such investments and the proceeds
thereof, in trust solely for the Senior Indenture Trustee and/or such Additional
Authorized Representative and for no other purpose until such time as the Senior
Indenture Trustee or such Additional Authorized Representative shall request the
delivery thereof by the Collateral Agent to the Senior Indenture Trustee or such
Additional Authorized Representative, as applicable, for application by it
pursuant to the Senior Secured Note Documents or the Additional Secured Debt
Documents, as applicable.
This Section 4 is intended for the benefit of, and will be enforceable as a
third-party beneficiary by, each present and future holder of Secured
Obligations, each present and future Senior Indenture Trustee, each present and
future Additional Authorized Representative and the Collateral Agent as a
Secured Party, in each case subject to the terms of the Intercreditor Agreement.

SECTION 5.    Agreements with the Collateral Agent.
(a)    Delivery of Secured Debt Documents. Concurrently with the execution of
this Agreement on the date hereof, the Company will, or will cause the
applicable Grantor to, deliver to the Collateral Agent a true and complete copy
of each of the Secured Debt Documents then in effect. The Company agrees that,
promptly upon the execution thereof, the Company will, or will cause the
applicable Grantor to, deliver to the Collateral Agent a true and complete copy
of (i) any and all amendments, modifications or supplements to any Secured Debt
Document and (ii) any Secured Debt Documents, entered into subsequent to the
date hereof. Unless and until the Collateral Agent actually receives such copies
it shall not be deemed to have knowledge of them.


23
    

--------------------------------------------------------------------------------

Table of Contents


(b)    Information as to Secured Parties. The Company agrees that it shall
deliver to the Collateral Agent from time to time upon the reasonable request of
the Collateral Agent a list setting forth, by each Secured Debt Document then in
effect:
(i)    the aggregate amount outstanding thereunder, and
(ii)    the interest rates then in effect thereunder.
The applicable Authorized Representative (and, in the case of clause (C), the
Company) will deliver to the Collateral Agent upon the reasonable request of the
Collateral Agent:
(A)    in the case of the Senior Indenture Trustee, the names of the Senior
Noteholders holding Senior Secured Notes outstanding under the Senior Secured
Note Indenture and the unpaid principal amount owing to each such Senior
Noteholder;
(B)    in the case of any Additional Authorized Representative, the names of the
Additional Secured Parties holding obligations outstanding under such Additional
Secured Debt Facility and the unpaid principal amount owing to each such Secured
Party; and
(C)    to the extent known to the Company, the names of such other Secured
Parties under any other Series of Secured Obligations and the unpaid aggregate
amounts owing to each such Secured Party.
Each Authorized Representative (and the Company in respect of any Grantor) will
furnish to the Collateral Agent within 30 days after the date hereof, and
periodically if notice addresses and/or addresses change, a list setting forth
the name and address of each party to whom notices must be sent under the
Secured Debt Documents. At all times the Collateral Agent may assume without
inquiry that the most recent list it has received remains current.
(c)    Compensation and Expenses. The Grantors, jointly and severally, agree to
pay to the Collateral Agent, promptly following receipt of a reasonably detailed
invoice therefor:
(i)    such compensation as has been or shall be agreed by the Company and the
Collateral Agent in writing (which shall not be limited by any provision of law
in regard to compensation of a trustee of an express trust) for its services
hereunder, under the Intercreditor Agreement and under the Security Documents
and for administering the Trust Estate; and
(ii)    all of the compensation pursuant to subclause (i) above and all of the
reasonable and documented out-of-pocket fees, costs and expenses of the
Collateral Agent (including, without limitation, the reasonable and documented
out-of-pocket fees, expenses and disbursements of counsel and agents and no more
than one counsel in each jurisdiction where Collateral is located) (A) arising
in connection with the negotiation, preparation, execution, delivery,
modification and termination of, or consent or waiver to,


24
    

--------------------------------------------------------------------------------

Table of Contents


this Agreement, the Intercreditor Agreement and each Security Document or the
enforcement of any of the provisions hereof or thereof, or (B) incurred or
required to be advanced in connection with the administration of the Trust
Estate, the sale or other disposition of Collateral pursuant to any Security
Document and the preservation, protection or defense of the Collateral Agent’s
rights under this Agreement and in and to the Collateral and the Trust Estate,
and all reasonable and documented out-of-pocket costs and expenses incurred by
the Collateral Agent and its counsel and agents in creating, perfecting,
preserving, releasing or enforcing the Collateral Agent’s Transaction Liens on
the Collateral.
The obligations of the Grantors under this Section 5(c) shall survive the
termination of the other provisions of this Agreement and the resignation or
removal of the Collateral Agent.
(d)    Stamp and Other Similar Taxes. The Grantors, jointly and severally, agree
to indemnify and hold harmless the Collateral Agent and each Secured Party (and
their respective agents) from any present or future claim for liability for any
stamp or other similar tax and any penalties or interest with respect thereto
that may be assessed, levied or collected by any jurisdiction in connection with
this Agreement, the Intercreditor Agreement, any Security Document, the Trust
Estate or any Collateral. The obligations of the Grantors under this Section
5(d) shall survive the termination of the other provisions of this Agreement and
the resignation or removal of the Collateral Agent.
(e)    Filing Fees, Excise Taxes, etc. The Grantors, jointly and severally,
agree to pay or to reimburse the Collateral Agent and its counsel and agents for
any and all amounts in respect of all search, filing, recording and registration
fees, excise taxes and other similar imposts that are payable in respect of the
execution, delivery, performance and enforcement of this Agreement, the
Intercreditor Agreement and each Security Document. The obligations of the
Grantors under this Section 5(e) shall survive the termination of the other
provisions of this Agreement and the resignation or removal of the Collateral
Agent.
(f)    Indemnification. The Grantors, jointly and severally, agree to pay,
indemnify, and hold the Collateral Agent and its officers, directors, employees
and agents harmless from and against any and all liabilities, obligations,
losses, damages, claims, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever whether brought by the
Grantors or any third-party with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the Intercreditor
Agreement and the Security Documents (including, but not limited to, actions by
the Collateral Agent to enforce its rights with respect to the Collateral and
the enforcement of this Agreement including the indemnifications provided
herein), unless arising from the gross negligence or willful misconduct (in
either case, as determined by a final judgment of a court of competent
jurisdiction) of the Collateral Agent or such of the agents as are seeking
indemnification. The foregoing indemnities in this Section 5(f) shall survive
the resignation or removal of the Collateral Agent or the termination of this
Agreement.
(g)    Further Assurances; Notation on Financial Statements.


25
    

--------------------------------------------------------------------------------

Table of Contents


(i)    At any time and from time to time, upon the written request of the
Collateral Agent, and, at the sole expense of the Grantors, the Grantors will
promptly execute and deliver any and all such further instruments and documents
and take such further action as required by applicable law or as requested in
writing by the Applicable Authorized Representative or as is necessary for the
Collateral Agent to obtain the full benefits of this Agreement, the
Intercreditor Agreement, the Security Documents and the other Secured Debt
Documents and of the rights and powers herein and therein granted. To the extent
required by law, the Grantors shall, in all of their financial statements,
indicate by footnote or otherwise that the Secured Obligations are secured
pursuant to this Agreement and the Security Documents.
(ii)    As is required by the Secured Debt Agreements, from time to time,
additional direct or indirect subsidiaries of the Company may be required to
become parties to the Security Agreement. In connection with any such subsidiary
becoming party to the Security Agreement, such subsidiary (an “Additional
Grantor”) shall execute (i) a Supplement to Collateral Agency Agreement in the
form of Exhibit A hereto and upon such execution shall become a Grantor
hereunder with all applicable rights and responsibilities and (ii) a Security
Agreement Supplement (as defined in the Security Agreement).



SECTION 6.    The Collateral Agent.
(a)    Acceptance of Trust; Powers of the Collateral Agent.
(i)    The Collateral Agent, for itself and its successors, hereby accepts the
duties created by this Agreement upon the terms and conditions hereof, including
those contained in this Section 6.
(ii)    The Collateral Agent is authorized and empowered to enter into and
perform its obligations and protect, perfect, exercise and enforce its
interests, rights, powers and remedies under this Agreement, the Intercreditor
Agreement and the Security Documents and applicable law and in equity and to act
as set forth in this Agreement or as requested in any lawful directions given to
it from time to time in respect of any matter by a written notice of the
Applicable Authorized Representative in accordance with the terms of this
Agreement.
(iii)    None of the Senior Indenture Trustee or any Additional Authorized
Representative or any other holder of Secured Obligations will have any
liability whatsoever for any act or omission of the Collateral Agent.
(iv)    The Collateral Agent will subject to Section 3(k), accept, hold,
administer and enforce all Transaction Liens on the Collateral at any time
transferred or delivered to it and all other interests, rights, powers and
remedies at any time granted to or enforceable by the Collateral Agent and all
other property of the Trust Estates solely and exclusively for the benefit of
all present and future holders of Secured Obligations


26
    

--------------------------------------------------------------------------------

Table of Contents


(subject to the Intercreditor Agreement), and will distribute all proceeds
received by it in realization thereon or from enforcement thereof solely and
exclusively pursuant to the provisions of Section 4(d).
(v)    No provision of this Agreement, the Intercreditor Agreement, any Security
Document or any other Secured Debt Document shall require the Collateral Agent
to expend or risk its own funds or otherwise incur any liability, financial or
otherwise, in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers even if it shall have reasonable grounds for
believing that repayment of such funds or indemnity satisfactory to it against
such risk or liability is not assured to it.
(vi)    The Collateral Agent is entering into this Agreement not in its
individual capacity but solely in its capacity as Collateral Agent. The rights,
protections, immunities and indemnities afforded to the Senior Indenture Trustee
under the Senior Secured Note Indenture shall also be afforded to the Collateral
Agent hereunder, under the Intercreditor Agreement, any Security Document or in
any other Secured Debt Document mutatis mutandis; provided (i) the Collateral
Agent shall only be liable to extent of its gross negligence or willful
misconduct; and (ii) in and during an Event of Default, only the Senior
Indenture Trustee, and not the Collateral Agent, shall be subject to the prudent
person standard.
(b)    Exculpatory Provisions.
(i)    The Collateral Agent shall not be responsible in any manner whatsoever
for the correctness of any recitals, statements, representations or warranties
of any other Person contained in this Agreement, in the Intercreditor Agreement
or in any Security Document, all of which are made solely by the Grantors. The
Collateral Agent makes no representations as to the value or condition of the
Trust Estate or any part thereof, or as to the title of the Grantors thereto or
as to the security afforded by any Security Document or this Agreement or the
Intercreditor Agreement, or as to the validity, execution (except its own
execution), enforceability, legality or sufficiency of this Agreement, the
Intercreditor Agreement, any Security Document, the Secured Obligations secured
hereby and thereby, or the Transaction Liens and the Collateral Agent shall
incur no liability or responsibility in respect of any such matters. The
Collateral Agent shall not be responsible for insuring the Trust Estate or for
the payment of taxes, charges, assessments or liens upon the Trust Estate or
otherwise as to the maintenance of the Trust Estate, except that in the event
the Collateral Agent enters into possession of a part or all of the Trust
Estate, the Collateral Agent shall preserve the part in its possession.
(ii)    The Collateral Agent shall not be required to ascertain or inquire as to
the performance by the Grantors of any of the covenants or agreements contained
in this Agreement, in the Intercreditor Agreement, any Security Document or in
any other Secured Debt Document. Whenever it is necessary, or in the opinion of
the Collateral Agent advisable, for the Collateral Agent to ascertain the amount
of Secured Obligations then held by a Secured Party, the Collateral Agent may
conclusively rely on a certificate of such Secured Party or its representative
(including the Senior Indenture Trustee or any


27
    

--------------------------------------------------------------------------------

Table of Contents


applicable Additional Authorized Representative) as to such amount, and if any
such Secured Party or representative shall not give such information to the
Collateral Agent, such Secured Party shall not be entitled to receive
distributions hereunder (in which case such distributions shall be held in trust
for such Secured Party) until it has given such information to the Collateral
Agent.
(iii)    The Collateral Agent shall not be liable for any action taken or
omitted to be taken by it in accordance with this Agreement, the Intercreditor
Agreement or any Security Document except for its own gross negligence or
willful misconduct.
(iv)    The Collateral Agent shall have no responsibility for the preparation,
filing, recording, re-recording, re-filing of any instrument, document,
financing statement, perfection statement, continuation statement or termination
statement or for the maintenance of any security interest intended to be
perfected thereby.


(c)    Delegation of Duties. The Collateral Agent may execute any of its duties
or powers hereof and perform any duty hereunder either directly or by or through
agents or attorneys in fact, which may include officers and employees of the
Grantors. The Collateral Agent shall be entitled to advice of counsel of its
selection, at the reasonable expense of the Grantors, concerning all matters
pertaining to its rights, powers and duties. The Collateral Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with due care.
(d)    Reliance by Collateral Agent.
(i)    Whenever in the exercise of its rights or powers and the performance of
its duties under this Agreement the Collateral Agent shall deem it reasonably
necessary that a matter be proved or established in connection with the taking,
suffering or omitting any action hereunder by the Collateral Agent, such matter
(unless other evidence in respect thereof be herein specifically prescribed) may
be deemed to be conclusively provided or established by a certificate of a
Responsible Officer of any Grantor delivered to the Collateral Agent, and such
certificate shall be full warranty to the Collateral Agent for any action taken,
suffered or omitted in reliance thereon, subject, however, to the provisions of
Section 6(e).
(ii)    The Collateral Agent may consult with counsel or professional of its
selection, and the advice of such counsel or professional, or any opinion of
counsel who is not an employee of the Collateral Agent, shall be full and
complete authorization and protection in respect of any action taken or suffered
by it hereunder in accordance therewith. The Collateral Agent shall have the
right at any time to seek instructions concerning the administration of the
Trust Estate from any court of competent jurisdiction.
(iii)    The Collateral Agent may conclusively rely, and shall be fully
protected in acting, upon any resolution, statement, certificate, instrument,
opinion, report, notice,


28
    

--------------------------------------------------------------------------------

Table of Contents


request, consent, order, bond or other paper or document that it has no reason
to believe to be other than genuine and to have been signed or presented by the
proper party or parties or, in the case of cables, telecopies and telexes, to
have been sent by the proper party or parties. In the absence of its gross
negligence or willful misconduct, the Collateral Agent may conclusively rely, as
to the truth of the statements and the correctness of the opinions expressed
therein, upon any certificates or opinions furnished to the Collateral Agent and
conforming to the requirements of this Agreement or any Security Document.
Without limitation to the foregoing, the Collateral Agent may conclusively rely
as provided in this Section 6(d) on any Officer’s Certificate provided by the
Company pursuant this Agreement (including but not limited to Section 2(b)
hereof), and may deem such information correct until such time as it receives
any written modification of any such certificate from the Company in respect
thereof.
(iv)    The Collateral Agent shall not be under any obligation to exercise any
of the rights or powers vested in the Collateral Agent by this Agreement at the
request or direction of the Applicable Authorized Representative pursuant to
this Agreement, the Intercreditor Agreement or any Security Document, unless the
Collateral Agent shall have been provided adequate security and indemnity
reasonably satisfactory to it against the costs, expenses and liabilities that
may be incurred by it in compliance with such request or direction, including
such reasonable advances as may be requested by the Collateral Agent.
(e)    Limitations on Duties of Collateral Agent.
(i)    The Collateral Agent shall be obliged to perform such duties and only
such duties as are specifically set forth in this Agreement, the Intercreditor
Agreement or in any Security Document, and no implied covenants or obligations
shall be read into this Agreement, the Intercreditor Agreement or any Security
Document against the Collateral Agent and the Collateral Agent shall not be
liable with respect to any action taken or omitted by it in accordance with the
direction of the Applicable Authorized Representative pursuant to Section 3(h).
Notwithstanding anything contained herein to the contrary, the Collateral Agent
shall not be deemed to have a fiduciary relationship with any of the Grantors or
noteholders.
(ii)    The Collateral Agent shall not be under any obligation to take any
action that is discretionary under the provisions hereof or under the
Intercreditor Agreement or any Security Document (including, without limitation,
the protection of any rights and the exercise of any remedies hereunder) except
upon the written request of the Applicable Authorized Representative pursuant to
Section 3(h) and subject to Section 6(d)(iv). The Collateral Agent shall make
available for inspection and copying by the Senior Indenture Trustee and each
Additional Authorized Representative, each certificate or other paper furnished
to the Collateral Agent by the Company under or in respect of this Agreement,
the Intercreditor Agreement, any Security Document or any of the Trust Estate.
The Collateral Agent shall be entitled to refrain from any act or the taking of
any action or from the exercise of any power or authority vested in it hereunder
or thereunder unless


29
    

--------------------------------------------------------------------------------

Table of Contents


and until the Collateral Agent shall have received instructions from such
Applicable Authorized Representative, and if the Collateral Agent deems
necessary, satisfactory indemnity, and shall not be liable for any such delay in
acting. The Collateral Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Collateral Agent to
liability or that is contrary to this Agreement, the Intercreditor Agreement or
any Security Document or applicable law, including for the avoidance of doubt
any action that may be in violation of the automatic stay under any bankruptcy
or insolvency law. For purposes of clarity, phrases such as “satisfactory to the
Collateral Agent”, “approved by the Collateral Agent”, “acceptable to the
Collateral Agent”, “as determined by the Collateral Agent”, “in the Collateral
Agent's discretion”, “selected by the Collateral Agent”, “requested by the
Collateral Agent” and phrases of similar import authorize and permit the
Collateral Agent to approve, disapprove, determine, act or decline to act in its
discretion.
(iii)    Whenever reference is made in this Agreement to any action by, consent,
designation, specification, requirement of approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Collateral Agent or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction or
other exercise of discretion, rights or remedies to be made (or not to be made)
by the Collateral Agent, it is understood that in all cases the Collateral Agent
shall, be acting, giving, withholding, suffering, omitting, taking or otherwise
undertaking and exercising the same (or shall not be undertaking and exercising
the same) as directed by the Secured Parties. This provision is intended solely
for the benefit of the Collateral Agent and its successors and permitted assigns
and is not intended to and will not entitle the other parties hereto to any
defense, claim or counterclaim, or confer any rights or benefits on any party
hereto. The permissive rights of the CA enumerated herein shall not be construed
as duties.
(f)    Moneys to Be Held in Trust. All moneys received by the Collateral Agent
under or pursuant to any provision of this Agreement, the Intercreditor
Agreement or any Security Document shall be held in trust for the purposes for
which they were paid or are held.
(g)    Resignation and Removal of the Collateral Agent.
(i)    The Collateral Agent may at any time, by giving 30 days’ prior written
notice to the Company, the Senior Indenture Trustee and each Additional
Authorized Representative (if any), resign and be discharged of the
responsibilities hereby created, such resignation to become effective upon the
earlier of: (A) 30 days from the date of such notice and (B) the appointment of
a successor collateral agent or agents by the Company, the acceptance of such
appointment by such successor collateral agent or agents, and the approval of
such successor collateral agent or agents by each Authorized Representative
(such approval not to be unreasonably withheld, conditioned or delayed);
provided that no resignation shall become effective unless and until a successor
collateral agent has been appointed as provided herein. The Collateral Agent may
be removed at any time and a successor collateral agent or collateral agents
appointed by each of the


30
    

--------------------------------------------------------------------------------

Table of Contents


Authorized Representatives; provided that the Collateral Agent shall be paid its
fees and expenses pursuant to Section 5(c) and all other amounts owed to it
under this Agreement to the date of removal. If no successor collateral agent or
agents shall be appointed and approved within 30 days from the date of the
giving of the aforesaid notice of resignation or removal, the Collateral Agent,
the Senior Indenture Trustee, any Additional Authorized Representative or any
other Secured Party may, apply to any court of competent jurisdiction, at the
reasonable expense of the Company, to appoint a successor collateral agent or
agents (which may be an individual or individuals) to act until such time, if
any, as a successor collateral agent or agents shall have been appointed as
above provided. Any successor collateral agent or agents so appointed by such
court shall immediately and without further act be superseded by any successor
collateral agent or agents appointed by the Authorized Representatives as above
provided. Upon the appointment of a successor Collateral Agent hereunder and the
transfer of all property held by the resigning Collateral Agent, the resigning
Collateral Agent obligations hereunder shall cease.
(ii)    If at any time the Collateral Agent shall resign or be removed or
otherwise become incapable of acting, or if at any time, a vacancy shall occur
in the office of the Collateral Agent for any other cause, a successor
collateral agent or agents may be appointed by the Authorized Representatives,
and the powers, duties, authority and title of the predecessor collateral agent
or agents terminated and canceled without procuring the resignation of such
predecessor collateral agent or agents, and without any other formality (except
as may be required by applicable law) than appointment and designation of a
successor collateral agent or agents in writing, duly acknowledged, delivered to
the predecessor collateral agent or agents and Company, and filed for record in
each public office, if any, in which this Agreement is required to be filed.
(iii)    The appointment and designation referred to in Section 6(g)(ii) shall,
after any required filing, be full evidence of the right and authority to make
the same and of all the facts therein recited, and this Agreement shall vest in
such successor collateral agent or agents, without any further act, deed or
conveyance, all of the estate and title of its predecessor, and upon such filing
for record the successor collateral agent or agents shall become fully vested
with all the estates, properties, rights, powers, trusts, duties, authority and
title of its predecessor; but such predecessor shall, nevertheless, on the
written request of the Applicable Authorized Representative, the Company or the
successor collateral agent or agents, execute and deliver an instrument
transferring to such successor or successors all the estates, properties,
rights, powers, trusts, duties, authority and title of such predecessor or
predecessors hereunder and shall deliver all Securities and moneys held by it to
such successor collateral agent or agents. Should any deed, conveyance or other
instrument in writing from any Grantor be required by any successor collateral
agent or agents for more fully and certainly vesting in such successor
collateral agent or agents the estates, properties, rights, powers, trusts,
duties, authority and title vested or intended to be vested in the predecessor
collateral agent or agents, any and all such deeds, conveyances and other
instruments in writing shall, on request of such


31
    

--------------------------------------------------------------------------------

Table of Contents


successor collateral agent or agents, be executed, acknowledged and delivered by
such Grantor.
(iv)    Any required filing for record of the instrument appointing a successor
collateral agent or agents as hereinabove provided shall be at the sole expense
of the Grantors. The resignation of any collateral agent or agents and the
instrument or instruments removing any collateral agent or agents, together with
all other instruments, deeds and conveyances provided for in this Section 6
shall, if permitted by law, be forthwith recorded, registered and filed by and
at the reasonable expense of the Grantors, wherever this Agreement is recorded,
registered and filed.
(h)    Merger of the Collateral Agent. Any corporation into which the Collateral
Agent may be merged, or with which it may be consolidated, or any corporation
resulting from any merger or consolidation to which the Collateral Agent shall
be a party, or any corporation to which the Collateral Agent shall transfer all
or substantially all of its corporate trust business (including the
administration of this Agreement) shall be Collateral Agent under this Agreement
without the execution or filing of any paper or any further act on the part of
the parties hereto.
(i)    Co Collateral Agent, Separate Collateral Agent.
(i)    If at any time or times it shall be necessary or prudent in order to
conform to any law of any jurisdiction in which any of the Collateral shall be
located, or the Collateral Agent shall be advised by counsel, satisfactory to
it, that it is reasonably necessary in the interest of the Secured Parties, or
the Applicable Authorized Representative shall in writing so request the
Collateral Agent and the Grantors, or the Collateral Agent shall deem it
desirable for its own protection in the performance of its duties hereunder, the
Collateral Agent and the Grantors shall, at the reasonable request of the
Collateral Agent, execute and deliver all instruments and agreements necessary
or proper to constitute another bank or trust company, or one or more persons
approved by the Collateral Agent and the Grantors, either to act as co
collateral agent or co collateral agents of all or any of the Collateral,
jointly with the Collateral Agent originally named herein or any successor or
successors, or to act as separate collateral agent or collateral agents of any
such property. In the event the Grantors shall not have joined in the execution
of such instruments and agreements within 30 days after the receipt of a written
request from the Collateral Agent so to do, or in case an Actionable Default
shall have occurred and be continuing, the Collateral Agent may act under the
foregoing provisions of this Section 6(i) without the concurrence of the
Grantors, and the Grantors hereby appoint the Collateral Agent as its agent and
attorney to act for it under the foregoing provisions of this Section 6(i) in
either of such contingencies.
(ii)    Every separate collateral agent and every co collateral agent, other
than any collateral agent that may be appointed as successor to the Collateral
Agent, shall, to the extent permitted by law, be appointed and act and be such,
subject to the following provisions and conditions, namely:


32
    

--------------------------------------------------------------------------------

Table of Contents


(A)    all rights, powers, duties and obligations conferred upon the Collateral
Agent in respect of the custody, control and management of moneys, papers or
Securities shall be exercised solely by the Collateral Agent, or its successors
as collateral agent hereunder;
(B)    all rights, powers, duties and obligations conferred or imposed upon the
Collateral Agent hereunder shall be conferred or imposed and exercised or
performed by the Collateral Agent and such separate collateral agent or separate
collateral agents or co collateral agent or co collateral agents, jointly, as
shall be provided in the instrument appointing such separate collateral agent or
separate collateral agents or co collateral agent or co collateral agents,
except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed the Collateral Agent shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations shall be exercised and performed by such
separate collateral agent or separate collateral agents or co collateral agent
or co collateral agents;
(C)    no power given hereby to, or that it is provided hereby may be exercised
by, any such co collateral agent or co collateral agents or separate collateral
agent or separate collateral agents, shall be exercised hereunder by such co
collateral agent or co-collateral agents or separate collateral agent or
separate collateral agents, except jointly with, or with the consent in writing
of, the Collateral Agent, anything herein contained to the contrary
notwithstanding;
(D)    no collateral agent hereunder shall be personally liable by reason of any
act or omission of any other collateral agent hereunder; and
(E)    the Grantors and the Collateral Agent, at any time by an instrument in
writing, executed by them, may accept the resignation of or remove any such
separate collateral agent or co collateral agent, and in that case, by an
instrument in writing executed by the Grantors and the Collateral Agent jointly,
may appoint a successor to such separate collateral agent or co collateral
agent, as the case may be, anything herein contained to the contrary
notwithstanding. In the event that the Grantors shall not have joined in the
execution of any such instrument within ten days after the receipt of a written
request from the Collateral Agent so to do, or in case an Actionable Default
shall have occurred and be continuing, the Collateral Agent shall have the power
to accept the resignation of or remove any such separate collateral agent or co
collateral agent and to appoint a successor without the concurrence of the
Grantors, the Grantors hereby appointing the Collateral Agent its agent and
attorney to act for it in such connection in either of such contingencies. In
the event that the Collateral Agent shall have appointed a separate collateral
agent or separate collateral agents or co collateral agent or co collateral
agents as above provided, it may at any time, by an instrument in writing,
accept the resignation of or remove any such separate collateral agent or co
collateral agents, the successor to any such separate collateral agent or co


33
    

--------------------------------------------------------------------------------

Table of Contents


collateral agent to be appointed by the Grantors and the Collateral Agent, or by
the Collateral Agent alone, as provided in this Section 6(i).
(j)    Entry into Intercreditor Agreement. The Noteholders, by acceptance of
their Notes, are bound by the terms of the Intercreditor Agreement. Upon the
entry by the Collateral Agent into an Intercreditor Agreement pursuant to
Section 11.01 of the Senior Secured Note Indenture (or corresponding provisions
of any other Additional Secured Debt Documents), the Collateral Agent, on behalf
of itself, the Applicable Authorized Representative, the Major Non-Controlling
Authorized Representative, each Additional Authorized Representative, each
Non-Controlling Authorized Representative and each holder of Secured
Obligations, shall be bound by the terms and provisions of such Intercreditor
Agreement to the extent any Secured Obligations remain outstanding. By their
entry into this Agreement, each of the Applicable Authorized Representative, the
Major Non-Controlling Authorized Representative, each Additional Authorized
Representative, each Non-Controlling Authorized Representative, on behalf of
themselves and each holder of Secured Obligations, consents to the foregoing.

SECTION 7.    Conditions to Release of Collateral; Release Procedure.
(a)    Subject to the Intercreditor Agreement, the Collateral Agent’s
Transaction Liens upon the Collateral will be released or subordinated under the
following circumstances:
(i)    The Transaction Liens granted by a Guarantor shall terminate when its
Senior Secured Note Guaranty is released pursuant to the terms thereof;
(ii)    Subject to Section 7(b), the Transaction Liens granted by all Grantors
shall terminate when the Release Conditions are satisfied; provided that the
Company shall have delivered an Officer’s Certificate and an opinion of counsel
(who may be in-house counsel to the Company) to the Collateral Agent certifying
that the Release Conditions have been met and that such release of the
Collateral is permitted under, and does not violate the terms of, any Secured
Debt Document;
(iii)    the Transaction Liens securing any Class of Secured Obligations shall
terminate solely in respect of such Class of Secured Obligations in accordance
with the terms of the applicable Secured Debt Documents for such Class of
Secured Obligations;
(iv)    As to any Collateral that is sold, leased, exchanged, assigned,
transferred or otherwise disposed of by any Grantor to a Person that is not
(either before or after such sale, transfer or disposition) another Grantor in a
transaction or other circumstance that is permitted by, or not expressly
prohibited by, all of the Secured Debt Documents, the Transaction Lien as to
such Collateral shall be released automatically at the time of such sale, lease,
exchange, assignment, transfer or other disposition to the extent of the
interest sold, leased, exchanged, assigned, transferred or otherwise disposed
of; provided that, to the extent provided in the Security Documents, the
Collateral Agent’s Transaction Liens will attach to the Proceeds received in
respect of any such sale, transfer or other disposition, subject to the
priorities set forth in the Intercreditor Agreement and Section 4(d); and


34
    

--------------------------------------------------------------------------------

Table of Contents


(v)    At any time before the Release Conditions are satisfied, the Collateral
Agent shall, at the written request of the Company, release any or all of the
Collateral (A)(1) with respect to any Class of Secured Obligations, if consent
to the release of such Transaction Liens of the Collateral Agent on such
Collateral has been given by, as applicable, the requisite percentage or number
of Senior Noteholders (or the Senior Indenture Trustee, on behalf and at the
direction of such Senior Noteholders pursuant to the Senior Secured Note
Indenture) or the requisite percentage or number of holders of indebtedness in
respect of each other Series of Additional Secured Obligations (or the
Additional Authorized Representative on behalf of such holders) as permitted by,
and in accordance with, the applicable Secured Debt Documents and (2) if the
Company shall have delivered an Officer’s Certificate and an opinion of counsel
(who may be in-house counsel to the Company) to the Collateral Agent certifying
that the conditions described in this clause (v)(A) have been met or (B) if any
Collateral becomes Excluded Property (including as a result of a Specified Tax
Event).
(b)    The Transaction Liens on the Collateral shall not be released pursuant to
Section 7(a)(ii) unless and until all fees and other amounts owing to the
Collateral Agent under this Agreement and the other Security Documents (other
than any indemnification obligations for which no known written claim or demand
for payment has been made) and all amounts owing to the Senior Indenture Trustee
under the Senior Secured Note Documents shall have been paid in full.
(c)    Upon the release of the Collateral, or any portion thereof, in each case
in accordance with the provisions hereof, all right, title and interest of the
Collateral Agent in, to and under the Trust Estate in respect of the Collateral
or portion thereof so released, and the Security Documents in respect of such
Collateral, shall automatically terminate and shall automatically revert to the
respective Grantors, their successors and assigns, and the estate, right, title
and interest of the Collateral Agent therein shall thereupon cease, determine
and become void; and in such case, upon the written request of the respective
Grantors, their successors or assigns and receipt of an officer’s certificate
and opinion stating that conditions precedent to such release have been
satisfied and such release is authorized pursuant to the Security Document, and
at the reasonable cost and expense of the Grantors, their successors or assigns,
the Collateral Agent shall execute in respect of the Collateral so released, a
satisfaction of the Security Documents and such instruments as are reasonably
necessary to evidence such release and to terminate and remove of record any
documents constituting public notice of the Security Documents and the security
interests and assignments granted thereunder and shall assign and transfer, or
cause to be assigned and transferred, and shall deliver or cause to be delivered
to the Grantors, in respect of the Collateral so released, all property,
including all moneys, instruments and Securities (if any), of the Grantors then
held by the Collateral Agent. The cancellation and satisfaction of the Security
Documents shall be without prejudice to the rights of the Collateral Agent or
any successor collateral agent to charge and be reimbursed for any expenditures
that it may thereafter incur in connection therewith.

SECTION 8.    Amendments, Supplements and Waivers.


35
    

--------------------------------------------------------------------------------

Table of Contents


(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.
(b)    Subject to Section 8(d), neither this Agreement nor any provision hereof
may be waived, amended or otherwise modified except pursuant to an agreement or
agreements in writing entered into by the Senior Indenture Trustee, any
Additional Authorized Representative and the Collateral Agent, in each case,
upon an affirmative vote of the Required Secured Parties of the relevant Class
to the extent required by the terms of the applicable Secured Debt Documents;
provided that no such agreement shall by its terms amend, modify or otherwise
affect the rights or obligations of any Grantor without the Company’s prior
written consent; provided, further that in connection with any Refinancing of
Secured Obligations of any Class, or the incurrence of Additional Secured
Obligations in compliance with Section 2(b), the Collateral Agent and the
relevant Authorized Representative shall enter (and are hereby authorized to
enter without the consent of any other Secured Party), at the request of such
Authorized Representative or the Company, into such amendments, supplements,
modifications or restatements of this Agreement as are reasonably necessary or
appropriate to reflect and facilitate such Refinancing or such incurrence and
are reasonably satisfactory to the Collateral Agent and such Authorized
Representative and the Company.
(c)    The Collateral Agent shall not (i) enter into any agreement or agreements
that waive, amend or otherwise modify in any material respect any Security
Document (other than this Agreement) or any provision thereof or (ii) consent to
any waiver, amendment or other modification in any material respect of any First
Lien Facility Document to the extent the Collateral Agent’s consent is required
under the Intercreditor Agreement without the written consent of the Authorized
Representative of each Class of Secured Obligations (upon an affirmative vote of
the Required Secured Parties of such Class, to the extent required by the terms
of the applicable Secured Debt Documents).
(d)    Without the consent of any Secured Party, the Collateral Agent and the
Grantors, at any time and from time to time, may enter into additional pledge or
Security Documents or one or more agreements supplemental hereto or to any
Security Document, in form satisfactory to the Collateral Agent (it being
understood that any supplement in the form of Exhibits A and B shall be deemed
to be satisfactory to the Collateral Agent):
(i)    to add to the covenants of the Grantors, for the benefit of the Secured
Parties, or to surrender any right or power herein conferred upon the Grantors;


36
    

--------------------------------------------------------------------------------

Table of Contents


(ii)    to pledge or grant a security interest in any property or assets that
are required to be pledged, or in which a security interest is required to be
granted, to the Collateral Agent pursuant to any Security Document or any other
applicable Secured Debt Document (including for the avoidance of doubt, in
connection with entering into definitive documentation for the Additional
Secured Debt Facility);
(iii)    to cure any ambiguity or omission, to correct or to supplement any
provision herein or in any Security Document that may be defective or
inconsistent with any other provision herein or therein, or to make any other
provisions with respect to matters or questions arising hereunder or under any
Security Document that shall not be inconsistent with any provision hereof or of
any Security Document (including, for the avoidance of doubt, in connection with
entering into definitive documentation for the First Lien Facility);
(iv)    to add an Additional Grantor; and
(v)    to add an Additional Authorized Representative.
(e)    In executing, or accepting the additional duties created by, any
amendment, supplement or waiver hereto or to any other Security Document,
permitted by this Agreement or such Security Document, the Collateral Agent
shall receive and shall be fully protected in conclusively relying upon, an
opinion of counsel and an Officer’s Certificate stating that the execution of
such amendment, supplement or waiver is authorized or permitted by this
Agreement or such Security Document and that all conditions precedent to such
execution have been satisfied. The Collateral Agent may, but shall not be
obligated to, enter into any amendment, supplement or waiver, which adversely
affects the Collateral Agent’s own rights, duties, liabilities or immunities
under this Agreement, such Security Document or otherwise.

SECTION 9.    Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent by
mail, telecopy or hand delivery:
(a)    If to any Grantor, to it at the address of the Company at:
Century Aluminum Company
1 South Wacker Drive, Suite 1000
Chicago, IL 60606
Fax: (831) 642-9080
Attn: General Counsel
with a copy (which shall not constitute notice) to:
Vedder Price
222 North LaSalle Street
Chicago, IL 60601
Attn: John Blatchford


37
    

--------------------------------------------------------------------------------

Table of Contents




or at such other address as shall be designated by the Company in writing to the
Collateral Agent and each Authorized Representative.
(b)    If to the Collateral Agent, to it at its address at: 50 South Sixth
Street, Suite 1290, Minneapolis, Minnesota 55402, or at such other address as
shall be designated by it in a written notice to the Company and each Authorized
Representative.
(c)    If to the Senior Indenture Trustee, to it at its address at: 50 South
Sixth Street, Suite 1290, Minneapolis, Minnesota 55402, Attention: Global
Capital Markets, or at such other address as shall be designated by it in
writing to the Collateral Agent.
(d)    If to any Additional Authorized Representative, to it at its address as
designated in the Collateral Agency Joinder to which it is a party, or at such
other address as shall be designated by it in writing to the Collateral Agent.
All such notices, requests, demands and communications shall be deemed to have
been duly given or made, when delivered by hand or five Business Days after
being deposited in the mail, postage prepaid, or when telecopied or
electronically transmitted, receipt acknowledged; provided, however, that any
notice, request, demand or other communication to the Collateral Agent shall not
be effective until received.

SECTION 10.    Headings. Section, subsection and other headings used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement.

SECTION 11.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 12.    Treatment of Payee or Indorsee by Collateral Agent.
(a)    The Collateral Agent may treat the registered holder of any registered
note, and the payee or indorsee of any note or debenture that is not registered,
as the absolute owner thereof for all purposes hereunder and shall not be
affected by any notice to the contrary, whether such promissory note or
debenture shall be past due or not.
(b)    Any person, firm, corporation or other entity that shall be designated as
the duly authorized representative of one or more Secured Parties to act as such
in connection with any matters pertaining to this Agreement, the Intercreditor
Agreement or any Security Document or the Collateral shall present to the
Collateral Agent such documents, including, without limitation, opinions of
counsel, as the Collateral Agent may reasonably require, in order to demonstrate
to


38
    

--------------------------------------------------------------------------------

Table of Contents


the Collateral Agent the authority of such person, firm, corporation or other
entity to act as the representative of such Secured Parties.

SECTION 13.    Dealings with the Grantors.
(a)    Upon any application or demand by any Grantor to the Collateral Agent to
take or permit any action under any of the provisions of this Agreement, such
Grantor shall furnish to the Collateral Agent an Officer’s Certificate stating
that all conditions precedent, if any, provided for in this Agreement relating
to the proposed action have been complied with, except that in the case of any
such application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement relating to such
particular application or demand, no additional certificate or opinion need be
furnished.
(b)    Any opinion of counsel may be based, insofar as it relates to factual
matters, upon an Officer’s Certificate filed with the Collateral Agent.

SECTION 14.    Binding Effect; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of each of the Secured Parties, and their
respective successors and assigns, and nothing herein or in any Security
Document is intended or shall be construed to give any other person any right,
remedy or claim under, to or in respect of this Agreement, any Security
Document, the Collateral or the Trust Estate. All obligations of the Grantors
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, the Collateral Agent, the Senior Indenture Trustee, each Additional
Authorized Representative and each present and future holder of Secured
Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.

SECTION 15.    Applicable Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York.

SECTION 16.    Jurisdiction; Consent to Service of Process.
(a)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Secured Debt Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Collateral Agent or
any Secured Party may otherwise have to bring any enforcement action or
proceeding relating to this Agreement or the other Secured Debt Documents
against any Grantor or its properties in the courts of any jurisdiction.


39
    

--------------------------------------------------------------------------------

Table of Contents


(b)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Secured Debt Documents
in any New York State or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)    The Grantors irrevocably consent to service of process in the manner
provided for notices in Section 9. Nothing in this Agreement will affect the
right of any Grantor to this Agreement to serve process in any other manner
permitted by law.

SECTION 17.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER SECURED DEBT DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER SECURED DEBT DOCUMENTS, AS APPLICABLE, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 17.

SECTION 18.    Force Majeure. In no event shall the Collateral Agent be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services; it being understood that the Collateral Agent shall use reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as practicable under the circumstances.

SECTION 19.    Consequential Damages. In no event shall the Collateral Agent be
responsible or liable for special, indirect, punitive or consequential loss or
damage of any kind (including, but not limited to, loss of profit) irrespective
of whether the Collateral Agent has been advised of the likelihood of such loss
or damage and regardless of the form of action.

SECTION 20.    Termination. This Agreement shall terminate on the date upon
which the Collateral Agent shall have released the Transaction Liens on the
Collateral pursuant to Section 7(a)(ii); provided, however, that (x) this
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time payment of any Secured Obligation, or any part thereof, is
rescinded or must otherwise be restored by the Collateral Agent, any Secured
Party, the Company or any other Grantor in any Bankruptcy Proceeding of the
Company, any other Grantor or otherwise, and (y) the provisions of clauses (c)
through (f) of Section 5 and Section 6 shall survive termination of this
Agreement.

SECTION 21.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or electronic transmission, including by PDF, shall be as effective as
delivery of a manually signed counterpart of this Agreement. Signatures of the
parties hereto transmitted by facsimile or electronic transmission shall be
deemed to be their original signatures for all purposes.

SECTION 22.    Incorporation by Reference. In connection with its execution and
acting as agent or trustee (as applicable) hereunder, each of the Collateral
Agent, the Senior Indenture Trustee and other Authorized Representatives are
entitled to all rights, privileges, protections, immunities, benefits and
indemnities provided to them under the Security Documents and any other
applicable Secured Debt Documents.

SECTION 23.    Intercreditor Agreement. Notwithstanding anything herein to the
contrary, (i) the liens and security interests granted to the Collateral Agent
pursuant to any Security Document and (ii) the exercise of any right or remedy
by the Collateral Agent hereunder or thereunder or the application of proceeds
(including insurance proceeds and condemnation proceeds) of any Collateral, are
subject to the provisions of the Intercreditor Agreement (if any). In the event
of any conflict between the terms of the Intercreditor Agreement and the terms
of this Agreement, the terms of the Intercreditor Agreement shall govern.

SECTION 24.    USA PATRIOT Act. The parties hereto acknowledge that in
accordance with Section 326 of the USA PATRIOT Act, the Collateral Agent is
required to obtain, verify, and record information that identifies each person
or legal entity that establishes a relationship or opens an account with the
Collateral Agent. The parties to this Indenture agree that they will provide the
Collateral Agent with such information as it may request in order for the
Collateral Agent to satisfy the requirements of the USA PATRIOT Act.

SECTION 25.    Concerning The Senior Indenture Trustee. In executing this
Agreement as the Senior Indenture Trustee, this Agreement has been accepted,
executed and delivered by Wilmington Trust, National Association, solely in its
capacity as Senior Indenture Trustee under and pursuant to the terms of the
Senior Secured Note Indenture. The Senior Indenture Trustee shall be entitled to
all rights, privileges, immunities and protections set forth in the Senior
Secured Note Indenture in the acceptance, execution, delivery and performance of
this Agreement as though fully set forth herein.
[Remainder of Page Intentionally Left Blank]







40
    

--------------------------------------------------------------------------------

Table of Contents


IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.
WILMINGTON TRUST, NATIONAL     ASSOCIATION,
as Collateral Agent


By:    /s/ Barry D. Somrock             
Name:    Barry D. Somrock
Title:    Vice President


[Signature page to Collateral Agency Agreement]
    

--------------------------------------------------------------------------------

Table of Contents




WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Senior Indenture Trustee


By:    /s/ Barry D. Somrock             
Name:    Barry D. Somrock
Title:    Vice President




[Signature page to Collateral Agency Agreement]
    

--------------------------------------------------------------------------------

Table of Contents




CENTURY ALUMINUM COMPANY




By:    __/s/ Jesse E. Gary         
Name:    Jesse E. Gary
Title:    Executive Vice President, Chief Operating Officer and General Counsel


CENTURY KENTUCKY, INC.
By:
/s/ Jesse E. Gary
Name: Jesse E. Gary
Title: President



METALSCO, LLC
By:
/s/ Jesse E. Gary
Name: Jesse E. Gary
Title: President



SKYLINER, LLC
By:
/s/ Jesse E. Gary
Name: Jesse E. Gary
Title: President



NSA GENERAL PARTNERSHIP
By: Century Kentucky, Inc., Managing Partner
By:
/s/ Jesse E. Gary
Name: Jesse E. Gary
Title: President





[Signature page to Collateral Agency Agreement]
    

--------------------------------------------------------------------------------

Table of Contents


CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP
By: Metalsco, LLC, Managing Partner
By:
/s/ Jesse E. Gary
Name: Jesse E. Gary
Title: President



CENTURY ALUMINUM HOLDINGS, LLC
By:
/s/ Jesse E. Gary
Name: Jesse E. Gary
Title: President


CENTURY MARKETER LLC


By:
/s/ Jesse E. Gary
Name: Jesse E. Gary
Title: President



CENTURY ALUMINUM SEBREE LLC


By:
/s/ Jesse E. Gary
Name: Jesse E. Gary
Title: President







[Signature page to Collateral Agency Agreement]
    

--------------------------------------------------------------------------------

Table of Contents


CENTURY ALUMINUM OF SOUTH CAROLINA, INC.


By:
/s/ Jesse E. Gary
Name: Jesse E. Gary
Title: President





[Signature page to Collateral Agency Agreement]
    